





MDU RESOURCES GROUP, INC.


EXECUTIVE INCENTIVE COMPENSATION PLAN
 

I.    ESTABLISHMENT AND PURPOSE
The Executive Incentive Compensation Plan (the “Plan”) was adopted by the Board
of Directors of MDU Resources Group, Inc. (“MDUR”) on November 4, 1982 and
subsequently amended. Effective January 1, 2012, the Plan was further amended,
and the Montana-Dakota Utilities Co. Executive Incentive Compensation Plan, the
MDU Construction Services Group, Inc. Executive Incentive Compensation Plan, the
Knife River Corporation Executive Incentive Compensation Plan and the WBI
Holdings, Inc. Executive Incentive Compensation Plan (collectively, the
“Business Unit Plans”) were merged into the Plan. All awards with respect to
services performed in 2011 and earlier that were earned and deferred pursuant to
any of the Business Unit Plans shall be subject to the terms of the applicable
Business Unit Plans in effect at the time the awards were granted. Deferral
elections for awards relating to services to be performed during 2012 made
pursuant to any of the Business Unit Plans shall be deemed to have been made
pursuant to the Plan.
The purpose of the Plan is to provide an incentive for key executives of MDUR,
its business segments, divisions and subsidiaries to focus their efforts on the
achievement of corporate performance goals. The Plan is designed to reward
successful performance as measured against specified performance goals. When
performance reaches or exceeds the performance targets, incentive compensation
awards, in conjunction with salaries, will provide a level of compensation which
recognizes the skills and efforts of the key executives.






--------------------------------------------------------------------------------





II.
DEFINITIONS

Capitalized terms not otherwise defined herein shall have the meanings given
them in the Rules and Regulations.


III.
BASIC PLAN CONCEPT

The Plan provides an opportunity to earn annual incentive compensation based on
the achievement of specified annual performance goals. A target incentive award
for each individual within the Plan is established based on the position level
and base salary (“Salary”). The target incentive award represents the amount to
be paid, subject to the achievement of the performance goals established each
year. Larger incentive awards than target may be authorized when performance
exceeds targets; lesser or no amounts may be paid when performance is below
target.
It is recognized that during a Plan Year major unforeseen changes in economic
and environmental conditions or other significant factors beyond the control of
management may substantially affect the ability of the Participants to achieve
the specified performance goals. Therefore, in its review of performance the
Administrator may modify the performance targets. However, it is contemplated
that such target modifications will be necessary only in years of unusually
adverse or favorable external conditions.


IV.    ADMINISTRATION
The Plan shall be administered by the Compensation Committee of the Board of
Directors of MDUR (the “Administrator”). The Compensation Committee of the Board
of Directors of MDUR shall adopt Rules and Regulations for the administration of
the Plan. With respect to employees who are not subject to Section 16 of the
Securities Exchange Act of


MDUR - 2



--------------------------------------------------------------------------------





1934, as amended, the Chief Executive Officer of MDUR, with respect to MDUR
employees, and the chief executive officer of each business segment, in
conjunction with the Chief Executive Officer of MDUR, with respect to the
business segment’s employees, shall be the Administrator.
The Administrator shall approve the list of eligible Participants and the target
incentive award level for each position within the Plan. The Plan’s performance
targets for the year shall be approved by the Administrator no later than 90
days after the beginning of that Plan Year. The Administrator shall have final
discretion to determine actual award payment levels, method of payment, and
whether or not payments shall be made for any Plan Year.
The Board of Directors of MDUR may, at any time and from time to time, alter,
amend, supersede or terminate the Plan in whole or in part, provided that no
termination, amendment or modification of the Plan shall adversely affect in any
material way an award that has met all requirements for payment without the
written consent of the Participant holding such award, unless such termination,
modification or amendment is required by applicable law.


V.    ELIGIBILITY
Executives who are determined by the Administrator to have a key role in both
the establishment and achievement of their company’s objectives shall be
eligible to participate in the Plan.
Nothing in the Plan shall interfere with or limit in any way the right of an
employer to terminate any Participant’s employment at any time, for any reason
or no reason in its sole discretion, or confer upon any Participant any right to
remain employed by the employer. No executive shall have the right to


MDUR - 3



--------------------------------------------------------------------------------





be selected to receive an award under the Plan, or, having been so selected, to
be selected to receive a future award.


VI.
PLAN PERFORMANCE MEASURES

Performance measures shall be established that consider shareholder and/or
customer interests. These measures shall be evaluated annually based on
achievement of specified goals.
The performance measures will be determined by the Administrator. These measures
may be applied at the MDUR level, the business segment level and/or a division
or subsidiary level. The Administrator may assign different performance measures
and/or different weights to performance measures for each Participant.
The Administrator may establish threshold, target and maximum or other award
levels annually for some or all of the performance measures. The Administrator
will retain the right to make all interpretations as to the actual attainment of
the desired results and will determine whether any circumstances beyond the
control of management need to be considered.


VII.    TARGET INCENTIVE AWARDS
Target incentive awards will be expressed as a percentage of each Participant’s
Salary. These percentages shall vary by position and reflect larger reward
opportunity for positions having greater effect on the establishment and
accomplishment of the corporate objectives. A schedule showing the target awards
as a percentage of Salary for eligible positions will be prepared for each Plan
Year.


VIII.
INCENTIVE FUND DETERMINATION

The target incentive fund is the sum of the individual


MDUR - 4



--------------------------------------------------------------------------------





target incentive awards for all eligible Participants. Once the incentive
targets have been determined by the Administrator, a target incentive fund shall
be established and accrued ratably by MDUR and each of its business segments,
divisions and/or subsidiaries, as applicable. The incentive fund and accruals
may be adjusted during the year.
At the close of each Plan Year, the Chief Executive Officer of MDUR will cause
to be prepared an analysis showing performance in relation to each of the
performance measures employed. This will be provided to the Administrator for
review and comparison to threshold, target and maximum or other performance
levels, if applicable. In addition, any recommendations of the Chief Executive
Officer of MDUR or the Administrator will be presented at this time. The
Administrator will then determine the amount of the target incentive fund
earned.


IX.    INDIVIDUAL AWARD DETERMINATION
Each individual Participant's award will be based upon the level of performance
achieved relative to the established performance measures, as determined by a
percentage from 0 percent to a maximum of 250 percent, as determined by the
Administrator.


X.    PAYMENT OF AWARDS
Except as provided below or as otherwise determined by the Administrator, in
order to receive an award under the Plan, the Participant must remain in the
employment of the Participant’s employer for the entire Service Year. If a
Participant terminates employment with MDUR after the Participant’s 65th
birthday and if the termination occurs during the Service Year, determination of
whether the performance measures have been met


MDUR - 5



--------------------------------------------------------------------------------





will be made at the end of the Service Year, and to the extent met, payment of
the award will be made to the Participant, prorated. Proration of awards shall
be based upon the number of full months elapsed from and including January to
and including the month in which the employment termination occurs. The prorated
award shall be paid as soon as practicable in the year following the Service
Year, but in all events between January 1 and March 10.
A Participant who transfers between the Participant’s employer at the time the
award is granted and MDUR or any of its business segments, divisions or
subsidiaries may receive a prorated award at the discretion of the
Administrator.
Payments made under the Plan will not be considered part of compensation for
pension purposes. Payments will be made in cash as soon as practicable in the
year following the Service Year, but in all events between January 1 and
March 10.
To the extent approved by the Administrator of the Plan with respect to
executives of MDUR, its business segments, divisions or subsidiaries, as
applicable, incentive awards may be deferred if the appropriate elections have
been executed prior to the beginning of the Service Year. A deferral election
will be effective only for the incentive award earned in the Service Year
following the Plan Year in which the election is made. Deferral elections may
not be changed or revoked after the Service Year begins. Deferred amounts shall
be subject to the terms of the Plan and the Rules and Regulations and, to the
extent not inconsistent therewith, the deferral election forms pursuant to which
the amounts were deferred. Deferred amounts will accrue interest at a rate
determined annually by the Compensation Committee of the Board of Directors of
MDUR and specified in the Rules and Regulations.
    


MDUR - 6



--------------------------------------------------------------------------------





In the event of a "Change in Control" (as defined in the Rules and Regulations)
then any award deferred by each Participant shall become immediately payable to
the Participant in cash, together with accrued interest thereon to the date of
payment. In the event the Participant files suit to collect the Participant's
deferred award then all of the court costs, other expenses of litigation, and
attorneys' fees shall be paid by MDUR or one of its business segments, divisions
or subsidiaries, as applicable, in the event the Participant prevails upon any
of the Participant's claims for payment of a deferred award.


XI.    ACCOUNTING RESTATEMENTS
This Section XI shall apply to incentive awards granted to all Participants in
the Plan. Notwithstanding anything in the Plan or the Rules and Regulations to
the contrary, if MDUR is required to prepare an accounting restatement due to
material noncompliance with any financial reporting requirements under the
securities laws, MDUR or the Compensation Committee of the Board of Directors of
MDUR (the “Compensation Committee”) may, or shall if required, take action to
recover incentive-based compensation from specific executive officers in
accordance with its Guidelines for Repayment of Incentives Due to Accounting
Restatements, as they may be amended or substituted from time to time, and in
accordance with applicable law and applicable rules of the Securities and
Exchange Commission and the New York Stock Exchange.




MDUR - 7



--------------------------------------------------------------------------------





MDU RESOURCES GROUP, INC.


EXECUTIVE INCENTIVE COMPENSATION PLAN


RULES AND REGULATIONS


The Compensation Committee of the Board of Directors of MDU Resources Group,
Inc. (“MDUR”) adopted Rules and Regulations for the administration of the
Executive Incentive Compensation Plan (the "Plan") on February 9, 1983,
following adoption of the Plan by the Board of Directors of MDUR on November 4,
l982, which Rules and Regulations were subsequently amended and are hereby
further amended effective May 9, 2017.


I.
DEFINITIONS

The following definitions shall be used for purposes of these Rules and
Regulations and for the purpose of administering the Plan:
1.
The “Administrator” shall be the Compensation Committee of the Board of
Directors of MDUR with respect to employees subject to Section 16 of the
Securities Exchange Act of 1934, as amended. With respect to employees who are
not subject to Section 16, the Chief Executive Officer of MDUR, with respect to
MDUR employees, and the chief executive officer of each business segment, in
conjunction with the Chief Executive Officer of MDUR, with respect to the
business segment’s employees, shall be the Administrator.

2.
"Change in Control" shall mean the occurrence of any of the following
transactions or events: (a) any person (which shall not include MDUR, any
subsidiary of MDUR or any employee benefit plan of MDUR or of any subsidiary of
MDUR) ("Person") or group (as that term is defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)(B)), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Persons)



MDUR - 8



--------------------------------------------------------------------------------





ownership of stock of MDUR possessing 30% or more of the total voting power of
the stock of MDUR; (b) any Person or group (as that term is defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)), acquires ownership of the stock of
MDUR that, together with stock held by such Person or group, constitutes more
than 50% of the total fair market value or total voting power of the stock of
MDUR (this part (b) applies only when there is a transfer of stock of MDUR and
MDUR's stock remains outstanding after the transaction); (c) a majority of the
members of the Board of Directors of MDUR is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors of MDUR; or (d) any Person or group (as that
term is defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such Person or Persons) assets from MDUR that have a gross
fair market value equal to or more than 40% of the total gross fair market value
of all of the assets of MDUR immediately before such acquisition or
acquisitions.
Notwithstanding anything contained herein to the contrary, no transaction or
event shall constitute a Change in Control for purposes of the Plan unless the
transaction or event constitutes a change in the ownership of a corporation (as
defined in Treasury Regulation Section 1.409A-3(i)(5)(v)), a change in effective
control of a corporation (as defined in Treasury Regulation Section
1.409A-3(i)(5)(vi)) or a change in the ownership of a substantial portion of the
assets of a corporation (as defined in Treasury Regulation Section
1.409A-3(i)(5)(vii)) and the term Change in Control shall be interpreted in a
manner consistent with the proper interpretation of the similar provisions in
the Section 409A Treasury Regulations.
3.
The “Code” shall mean the Internal Revenue Code of 1986, as amended.

4.
The “Compensation Committee” shall be the Compensation Committee of the Board of
Directors of MDUR.



MDUR - 9



--------------------------------------------------------------------------------





5.
"MDUR" shall refer to MDU Resources Group, Inc. alone and shall not refer to any
of its business segments, divisions or subsidiaries.

6.
The "Moody's Rate" is defined as the average of (i) the number that results from
adding the daily Moody’s U.S. Long-Term Corporate Bond Yield Average for “A”
rated companies as of the last day of each month for the 12-month period ending
October 31 and dividing by 12 and (ii) the number that results from adding the
daily Moody’s U.S. Long-Term Corporate Bond Yield Average for “BBB” rated
companies as of the last day of each month for the 12-month period ending
October 31 and dividing by 12.

7.
"Participants" for any Plan Year shall be those executives who have been
approved by the Administrator as eligible for participation in the Plan for such
Plan Year.

8.
"Payment Date" shall be the date set by the Administrator for payment of awards
pursuant to Section X of the Plan, other than those awards deferred pursuant to
Section X of the Plan and Section VII of these Rules and Regulations.

9.
The "Plan" shall refer to the Executive Incentive Compensation Plan, as it has
been and may be amended.

10.
The "Plan Year" shall be the calendar year.

11.
“Retirement” means the later of the day the Participant attains age 55 or the
day the Participant ceases to be an employee of MDUR or any of its business
segments, divisions or subsidiaries.

12.
“Service Year” means the Plan Year during which the services giving rise to the
incentive award are performed.

13.
“Specified Employee” means an employee who, as of the date the employee
separates from service, is a “specified employee” (as that term is used in
Section 409A(a)(2)(B) of the Code), as determined under MDUR's policy for
determining specified employees.





MDUR - 10



--------------------------------------------------------------------------------





II.
ADMINISTRATION

1.
The Compensation Committee shall have the full power to construe and interpret
the Plan and to establish and to amend these Rules and Regulations for its
administration.

2.
The Administrator shall not participate in a decision as to the Administrator’s
eligibility for, or award of, an incentive award payment.

3.
For each Plan Year, the Administrator shall approve a list of eligible
executives and notify those so approved that they are eligible to participate in
the Plan for such Plan Year.

4.
No later than 90 days after the beginning of each Plan Year, the Administrator
shall approve the Plan’s performance measures, performance targets and target
incentive award levels for each salary grade covered by the Plan for the Plan
Year.

5.
The Administrator shall have final discretion to determine actual award payment
levels, method of payment, and whether or not payments shall be made for any
Plan Year. However, unless the Plan's performance goals are met for the Plan
Year, no award shall be made for that Plan Year. Performance targets modified
pursuant to Section III of the Plan will be deemed performance targets for
purposes of determining whether or not these targets have been met.



III.
PLAN PERFORMANCE MEASURES

1.
The Administrator shall establish the percentage attainment of performance
measures. The Administrator may establish more or fewer performance measures as
it deems necessary.

2.
The performance measures may be set by reference to earnings, return on invested
capital or any other measure or combination of measures deemed appropriate by
the Administrator. They may be



MDUR - 11



--------------------------------------------------------------------------------





established for MDUR or any of its business segments, divisions or subsidiaries.
The Administrator may assign different performance measures and/or different
weights to performance measures for each Participant.
3.
The Administrator shall cause to be prepared a list of individuals to whom the
Plan performance measures will be applied and shall identify the applicable
performance measures for each Participant, which may vary among Participants.

4.
The Administrator may set threshold, target and maximum and other award levels
for some or all of the performance measures, and those levels shall be included
on the list referred to in paragraph 3 above.

5.
The Administrator will retain the authority to determine whether or not the
actual attainment of these measures has been made.



IV.    TARGET INCENTIVE AWARDS
1.
Target incentive awards will be a percentage of each Participant’s Salary, as
defined in the Plan.

2.
Target incentive awards shall be set by the Administrator annually and will be
included on the list referred to above.



V.    INCENTIVE FUND DETERMINATION
1.
The target incentive fund is the sum of the individual target incentive awards
for all eligible Participants.

2.
Once individual incentive targets have been determined, a target incentive fund
shall be established and accrued ratably by MDUR and each of its business
segments, divisions and/or subsidiaries, as applicable. The incentive fund and
accruals may be adjusted during the year.



MDUR - 12



--------------------------------------------------------------------------------





3.
As soon as practicable following the close of each Plan Year, the Chief
Executive Officer of MDUR will cause to be prepared an analysis showing
performance in relation to the performance measures. The Administrator will
review the analysis and determine, in its sole discretion, the amount of the
actual incentive fund.

4.
In determining the actual incentive fund, any recommendations of the Chief
Executive Officer of MDUR or the Administrator will be considered.

VI.    INDIVIDUAL AWARD DETERMINATION
1.
The Administrator shall have the sole discretion to determine each individual
Participant's award. The Administrator's decision will be based upon the level
of performance achieved.

2.
Each individual Participant’s award will be based upon the level of performance
achieved relative to the established performance measures, as determined by a
percentage from 0 percent to a maximum of 250 percent, as determined by the
Administrator.



VII.    PAYMENT OF AWARDS
1.
On the date the Administrator determines the awards to be made to individual
Participants, it shall also establish the Payment Date.

2.
Except as provided below or in the Plan or as the Administrator otherwise
determines, in order to receive an award under the Plan, a Participant must
remain in the employment of the Participant’s employer for the entire Service
Year.

3.
If a Participant terminates employment after the Participant’s 65th birthday and
the termination occurs during the Service Year, determination of whether the
performance measures have been met will be made at the end of the Service Year,
and to the extent met, payment of the award will be made to the Participant,
prorated. Proration of awards shall be based upon the number of full months
elapsed from and including January to and including the month in



MDUR - 13



--------------------------------------------------------------------------------





which the Participant’s employment termination occurs.
4.
Payment of the awards shall be made in cash. Payments shall be made on the
Payment Date unless the Participant has deferred, in whole or in part, the
receipt of the award by making an election on the deferral form attached hereto,
prior to the beginning of the Service Year. Deferral elections may not be
changed or revoked after the Service Year begins.

VIII.     DEFERRAL OF ANNUAL INCENTIVE
1.
In the event a Participant has elected to defer receipt of all or a portion of
the award, MDUR or one of its business segments, divisions or subsidiaries, as
applicable shall set up an account in the Participant's name. The amount of the
Participant's award to the extent deferred will be credited to the Participant's
account on the Payment Date.

2.
The balance credited to an account of a Participant who has elected to defer
receipt of an award will be an unsecured, unfunded obligation of MDUR or one of
its business segments, divisions or subsidiaries, as applicable.

3.
Interest shall accrue on the balance credited to a Participant's account from
the date the balance is credited. The rate of interest for each Plan Year shall
be the Moody’s Rate.

4.
Interest shall be compounded and credited to the account monthly.

5.
A Participant may elect to defer any percentage, not to exceed l00, of an annual
award.

6.
A Participant electing to defer any part of an award must elect one of the
following dates on which (a) payment will be made, if payment will be made in a
lump sum or (b) payments will commence, if payment will be made in monthly
installments:



MDUR - 14



--------------------------------------------------------------------------------





(1)
Between January 1 and March 10 next following termination of employment with
MDUR, its business segments, divisions and subsidiaries, as applicable; or

(2)
Between January 1 and March 10 of the fifth year following the year in which the
award would have been paid had it not been deferred.

For Participants who previously elected to have payments made or commence on the
Payment Date next following termination of employment, their payments will be
made or commence between January 1 and March 10 next following their termination
of employment with MDUR, its business segments, divisions and subsidiaries, as
applicable. For Participants who elected to have payments made or commence on
the Payment Date of the fifth year following the year in which the award may be
made, their payments will be made or commence between January 1 and March 10 of
the fifth year following the year in which the award would have been paid had it
not been deferred.
7.
A Participant may elect to receive the deferred amounts accumulated in the
Participant's account in monthly installments, not to exceed 120. In the event
the Participant elects to receive the amounts in the Participant's account in
more than one installment, interest shall continue to accrue on the balance
remaining in their account at the applicable rate or rates determined annually
by the Compensation Committee.

8.
Notwithstanding anything contained in the Plan or these Rules and Regulations to
the contrary, if a Specified Employee's employment terminates, to the extent
required by Section 409A(a)(2)(B) of the Code, except as otherwise provided in
paragraph 9 below of this Section VIII of these Rules and Regulations, payment
of any deferred amounts under the Plan that are to be paid during the 6-month
period following the Specified Employee's termination of employment shall not be
paid or provided until the first business day after the date that is 6 months
following the Specified Employee's termination of employment. Any payment that
is made



MDUR - 15



--------------------------------------------------------------------------------





pursuant to the prior sentence shall include the cumulative amount of any
amounts that could not be paid during the 6-month period following the Specified
Employee's termination of employment. To the extent payments are deferred
pursuant to the prior sentence, such deferred amounts shall continue to accrue
interest pursuant to Section VIII of these Rules and Regulations until payment
occurs.
For all purposes under the Plan and these Rules and Regulations, references to
termination of employment and similar terms shall be interpreted to mean
“separation from service,” as that term is used in Section 409A of the Code, and
the Participant's employment shall not be deemed to have terminated for purposes
of the Plan or these Rules and Regulations unless and until a separation from
service shall have occurred for purposes of Section 409A of the Code.
9.
In the event of the death of a Participant in whose name a deferred account has
been set up, MDUR or one of its business segments, divisions or subsidiaries, as
applicable, shall, within 90 days thereafter, pay to the Participant's estate or
the designated beneficiary the entire amount in the deferred account.

10.
In the event of a "Change in Control" then any award deferred by each
Participant shall become immediately payable to the Participant. In the event
the Participant files suit to collect a deferred award then all of the
Participant's court costs, other expenses of litigation, and attorneys' fees
shall be paid by MDUR or one of its business segments, divisions or
subsidiaries, as applicable, in the event the Participant prevails upon any of
the Participant's claims for payment.




--------------------------------------------------------------------------------





MDUR - 16

